Citation Nr: 0634720	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for the service-connected residuals of a right shoulder 
injury.  

2.  Entitlement to an initial rating higher than 20 percent 
for the service-connected residuals of a left shoulder 
injury.  

3.  Entitlement to an initial rating higher than 10 percent 
for the service-connected bilateral epididymitis, status post 
left hydrocelectomy and bilateral orchidopexy, recurrent left 
testicular torsion.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1987 to February 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and noncompensable ratings for a right 
shoulder disability, a left shoulder disability, and a 
testicular disorder, effective in September 1998.  The 
veteran appealed the rating assignments.  

Then, in a July 2003 decision, the RO assigned a 30 percent 
rating for the right (dominant) shoulder disability, a 20 
percent rating for the left (non-dominant) shoulder, and a 10 
percent rating for the testicular disorder, all effective in 
September 1998.  The veteran continued his appeal for a 
higher rating for each disability.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

It is noted that the veteran originally, on his September 
2002 substantive appeal, indicated a desire for a personal 
hearing at the RO before a Veterans Law Judge.  He 
subsequently amended the request in favor of a hearing before 
a local hearing officer; however, an informal conference was 
held by telephone in January 2003, in lieu of an in-person 
hearing.  


FINDINGS OF FACT

1.  Throughout the period of the appeal, the veteran's 
residuals of a right (dominant) shoulder injury are 
manifested by limitation of motion of the joint (forward 
flexion to 86 degrees with pain at 71 degrees, abduction to 
72 degrees with pain at 42 degrees, external rotation to 80 
degrees with pain at 50 degrees, and no internal rotation due 
to pain), by pain, by a wide acromioclavicular space as 
confirmed by X-ray, and by overall impairment that more 
nearly approximates motion limited to midway between side and 
shoulder level.  

2.  Throughout the period of the appeal, the veteran's 
residuals of a left (non-dominant) shoulder injury are 
manifested by limitation of motion of the joint (forward 
flexion to 134 degrees, abduction to 113 degrees with pain at 
87 degrees, external rotation to 72 degrees, and 27 degrees 
of internal rotation), by pain, and by overall impairment 
that more nearly approximates motion limited to midway 
between side and shoulder level.  

3.  The veteran's bilateral epididymitis, status post left 
hydrocelectomy and bilateral orchidopexy, recurrent left 
testicular torsion, is manifested by constant pain that 
requires continuous intensive management. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent 
for residuals of a right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2006).

2.  The criteria for an initial rating higher than 20 percent 
for residuals of a left shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2006).

3.  The criteria for an initial 30 percent rating for 
bilateral epididymitis, status post left hydrocelectomy and 
bilateral orchidopexy, recurrent left testicular torsion, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7525 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice was sent to the veteran by letters, which were 
dated in April 2001, November 2003, and August 2005.  The RO 
advised the veteran of what was required to prevail on the 
claims for a higher rating.  The RO informed the veteran that 
VA would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO in August 2005 also 
specifically requested the veteran to provide VA with any 
evidence or information that he may have in his possession 
pertaining to the claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notices came after the initial 
adjudication in August 1999, the timing of the notices did 
not comply with the requirement that the notice must precede 
the adjudication.  It is noted that the initial adjudication 
in August 1999 was prior to the enactment of the VCAA.  In 
any case, the procedural defect was cured without prejudice 
to the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence and to address the issues at an informal hearing in 
January 2003.  The claims were then readjudicated following 
the content-complying notice, as evidenced by the 
supplemental statements of the case in July 2003, May 2004, 
and April 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006)

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined to appear for 
a formal hearing.  The RO has obtained the veteran's service 
medical records, treatment records from numerous VA 
facilities, and private treatment records such as those from 
D.H.N., D.O., and Alhambra Hospital.  The veteran himself 
submitted records from the Social Security Administration and 
A.Q.N, D.O.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in December 2001 and 
May 2003, specifically to evaluate the nature and severity of 
his bilateral shoulder disability and testicular disorder.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  In 
addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Right and Left Shoulders

The veteran's service-connected right shoulder and left 
shoulder disabilities have been rated as 30 percent and 20 
percent disabling, respectively, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, effective from the date that service 
connection was established in September 1998.  Under this 
code, when arm motion is limited at the shoulder level, the 
minor arm is rated 20 percent. When arm motion is limited to 
a point midway between the side and shoulder level, the major 
arm is rated 30 percent and the minor arm is rated 20 
percent.  When arm motion is limited to 25 degrees from the 
side, the major arm is rated 40 percent and the minor arm is 
rated 30 percent.  In this case, the evidence shows that the 
veteran's right shoulder is his dominant, or major, shoulder 
and his left shoulder is his non-dominant, or minor, 
shoulder.

After careful review of the record to include the veteran's 
contentions, the Board finds that the veteran does not meet 
the criteria for higher initial ratings for the shoulder 
disabilities under Code 5201.  The relevant medical evidence 
includes VA treatment records and examination reports, as 
well as private medical records.  

At the time of a fee-basis VA examination in December 2001, 
the veteran complained of symptoms of pain, weakness, 
stiffness, inflammation, instability, fatigue, and lack of 
endurance.  He takes pain medication.  The only activity that 
he says that he is able to do is to brush his teeth.  He 
describes other activities as having excruciating pain 
throughout his body due to his testicular disorder and his 
shoulder disability.  On examination, both shoulder joints 
appeared normal.  There was no heat, redness, swelling, 
effusion, drainage, instability, weakness, or abnormal 
movement.  There was normal range of motion of the shoulders 
with pain throughout.  X-rays showed no abnormality of the 
left shoulder and a wide acromioclavicular space on the right 
shoulder.  The impression was that of history of bilateral 
acromioclavicular joint separations with residual of pain 
bilaterally and X-ray evidence of continued separation of the 
right joint.  

In an addendum to the VA examination report, dated in June 
2002, the examiner indicated that on physical examination 
there was a "step off" on the acromioclavicular joint upon 
palpation of the right shoulder.  Concerning range of motion, 
there was normal range of motion of both shoulder joints 
associated with pain throughout, bilaterally, with no 
weakness, lack of endurance, fatigue, or incoordination 
affecting the ranges of motion.  

At the time of a VA examination in May 2003, the veteran 
complained of bilateral shoulder pain, right worse than left, 
which became worse on use of the shoulders.  He had had no 
further treatments or evaluations on his shoulders since the 
December 2001 VA examination.  On examination of the 
shoulders, muscle mass and strength was symmetrical and 
normal.  There was tenderness and a mild step-off on 
palpation of the right acromioclavicular joint.  There was no 
tenderness to palpation of the left shoulder.  On range of 
motion testing of the right shoulder, there was forward 
flexion to 86 degrees with the onset of pain at 71 degrees, 
abduction to 72 degrees with the onset of pain at 42 degrees, 
external rotation to 80 degrees with the onset of pain at 50 
degrees, and no internal rotation due to pain.  On range of 
motion testing of the left shoulder, there was forward 
flexion to 134 degrees, abduction to 113 degrees with the 
onset of pain at 87 degrees, external rotation to 72 degrees, 
and 27 degrees of internal rotation.  There was no change on 
either shoulder after repetitive motion.  The diagnosis was 
that of bilateral acromioclavicular separation with the right 
worse than the left.  

The other pertinent medical evidence of record, to include VA 
and private treatment records, reflect very little clinical 
findings pertinent to the shoulders.  Primarily, the 
veteran's shoulder disabilities are noted with regard to his 
medical history, and then only to indicate a history 
acromioclavicular separation and chronic pain.  Private 
records, dated in March 2002 and April 2002, indicate that 
strength was 5/5 in both upper extremities.  A VA outpatient 
record dated in December 2005 indicated that the veteran was 
interested in gym and pool exercises for the purpose of upper 
extremity strengthening and conditioning.  The VA and private 
records do not demonstrate any clinical findings with regard 
to range of motion testing and any degrees of motion 
restriction.  

Records from the Social Security Administration reflect that 
the veteran was awarded disability benefits by a decision of 
August 2002, but the decision was not based on impairments 
attributed to shoulder disabilities.  

The foregoing evidence shows that the veteran's shoulder 
joints are indeed limited but not to the extent required 
(i.e., restriction of the arm to 25 degrees from the side) 
for higher ratings (40 percent rating for the right shoulder 
and 30 percent rating for the left shoulder) under Diagnostic 
Code 5201.  Of all the findings, those obtained at the time 
of the May 2003 VA examination reflect the most severe 
impairment, with the right acromioclavicular joint worse than 
the left acromioclavicular joint.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40 or 
additional disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The examiners who performed the VA 
examinations specifically addressed pain, repeated use, 
fatigue, weakness, lack of endurance, and incoordination, 
with regard to impact on joint function and whether there 
were any additional motion limitations on account of these 
factors.  The VA examiner in May 2003 described, in degrees, 
the additional motion restrictions on account of pain.  Based 
on this evidence, the Board finds that the evidence of record 
establishes that the veteran's right and left shoulder 
disabilities do not cause additional functional impairment 
due to pain on use so as to warrant the assignments of a 
higher disability rating under the provisions of 38 C.F.R. §§ 
4.40 and 4.45.

Consequently, a disability evaluation in excess of 30 percent 
for the right shoulder disability and a 20 percent for the 
left shoulder disability, under Diagnostic Code 5201, is not 
warranted, and the preponderance of the evidence is against 
the claim.

In reaching the foregoing conclusions, the Board has 
considered other potentially relevant rating criteria as 
found in Diagnostic Codes 5200 and 5202 (the veteran is 
already rated at or in excess of the maximum rating allowed 
in Code 5203, for impairment of the clavicle or scapula).  
However, there is no medical evidence of either ankylosis of 
scapulohumeral articulation or impairment of the humerus (in 
terms of dislocation).  Thus, the veteran's bilateral 
shoulder disability is most appropriately rated under 
Diagnostic Code 5201.

In sum, there is no basis under any of the applicable rating 
codes for higher initial disability ratings for the veteran's 
right and left shoulder disabilities.  As the preponderance 
of the evidence is against the claims for a higher rating, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the shoulder conditions over 
the period of time since service connection became effective 
in September 1998.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that, from the effective date of 
service connection in September 1998, clinical findings have 
shown that for the right shoulder disability and the left 
shoulder disability, the veteran met the criteria for ratings 
of 30 percent and 20 percent, respectively, and no higher.  

Testicular Disorder

The veteran's service-connected testicular disorder has been 
rated by analogy as 10 percent disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525, for epididymo-orchitis, 
effective from the date that service connection was 
established in September 1998.  In that regard, it is noted 
that his service-connected bilateral epididymitis, status 
post left hydrocelectomy and bilateral orchidopexy, recurrent 
left testicular torsion, is not listed in the rating 
schedule, but that it is "permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous."  38 C.F.R. § 4.20 
(2006).

Diagnostic Code 7525 requires symptoms to be evaluated as a 
urinary tract infection under 38 C.F.R. § 4.115a as follows:  
a 10 percent evaluation is assigned when there is evidence of 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management; a 30 
percent evaluation is assigned when there is evidence of 
recurrent symptomatic infection requiring drainage/ frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management.   

VA and private treatment records dated from 1999 to 2006 show 
that the veteran has not required hospitalization for his 
testicular disorder.  He underwent ultrasounds of his scrotum 
on an outpatient basis at the VA in April 2001 and July 2001, 
and they were determined to be essentially unremarkable.  
Nevertheless, the veteran has been and continues to be 
treated with medication on a daily basis for debilitating 
pain.  Moreover, as noted on VA outpatient records dated in 
June 2001, the veteran has had poor pain control despite 
multiple modalities over the years to include nerve 
injections, TENS (transcutaneous electrical nerve 
stimulation), Percocet, Tylenol, and physical therapy.  As a 
result of a consultation with the urology clinic, he was even 
offered the option of additional surgery (orchiectomy) with 
no guarantee that it would resolve the pain (the veteran 
declined).  

At the time of a fee-basis VA examination in December 2001, 
it was noted that he took gabapentin and other medication for 
pain.  On examination, epididymal and spermatic cords were 
present bilaterally, as were the testicles.  The examination 
was difficult due to severe pain as evidenced by the 
veteran's wincing and screaming with even light touch of the 
testicles.  There were no abnormalities shown by a prostatic 
ultrasound.  The impressions were those of hydrocelectomy (no 
change), bilateral orchiopexy (no change), and recurrent 
testicular torsion (no change) with a residual of severe 
pain.  

At the time of a VA examination in May 2003, it was noted 
that the veteran took gabapentin for testicular pain.  On 
examination, there were normal scrotal contents, except for a 
demonstration of exquisite testicular pain.  There was no 
induration in the ducts of the testicles, and no accumulation 
of fluid or masses.  The diagnoses were those of bilateral 
vasectomy, left hydrocelectomy, and bilateral orchiopexy with 
residuals of chronic pain.  

Additional evidence in this case consists of a copy of a 
Social Security Administration decision, dated in August 
2002, wherein it was determined that the veteran had a 
"severe" impairment of postoperative orchialgia.  He was 
awarded disability benefits primarily due to the orchialgia, 
as well as a "nonsevere" psychiatric impairment.  

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as discussed above, the Board finds that 
the veteran has for many years experienced severe pain in 
relation to his testicular disorder and surgery for such.  He 
has tried several treatment modalities and has required the 
continuous use of medication to control his pain.  Additional 
surgical intervention has been discussed, but there is no 
guarantee for resolution of the pain.  Thus, the Board finds 
that when resolving all reasonable doubt in favor of the 
veteran, the veteran meets the criteria for the assignment of 
a 30 percent rating, on the basis that he has experienced 
constant symptoms requiring continuous intensive management.  
A rating higher than 30 percent may not be assigned based on 
urinary tract infections without evidence of poor renal 
functioning, which the medical evidence does not show in this 
case, as discussed further below.  

A rating higher than 30 percent may be assigned upon a 
showing of renal dysfunction, voiding dysfunction or urinary 
frequency under 38 C.F.R. § 4.115a.  The record shows that at 
the time of the December 2001 VA examination, the examiner 
suggested that the veteran may have urinary retention, as 
demonstrated by an abdominal mass on ultrasound, and he 
advised the veteran to follow-up with his primary physician.  
It is not clear whether this was done, but in any case, there 
were no subsequent findings with regard to the abdominal mass 
(he did, however, undergo an appendectomy, without 
complications, in May 2002).  Also, a 30 percent rating is 
the maximum allowed for obstructed voiding under 38 C.F.R. § 
4.115a (i.e., for urinary retention requiring intermittent or 
continuous catheterization).  The Board has additionally 
noted that, while on a VA neurology consult in August 2004, 
the veteran complained of difficulty controlling his bladder 
for the past seven years, but this complaint as well as 
others such as pain with urination, defecation, erection, and 
intercourse (also noted in August 2004) have not been 
medically linked to the pain of his service-connected 
testicular disorder.  Consequently, after a review of all 
pertinent rating criteria, the Board finds that a rating 
higher than 30 percent on a schedular basis is not warranted.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the testicular disorder over 
the period of time since service connection became effective 
in September 1998.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that, from the effective date of 
service connection in September 1998, clinical findings have 
shown that for the testicular disorder, the veteran meets the 
criteria for a rating of 30 percent and no higher.  


ORDER

An initial rating higher than 30 percent for the service-
connected residuals of a right shoulder injury is denied.  

An initial rating higher than 20 percent for the service-
connected residuals of a left shoulder injury is denied.  

A 30 percent rating for the service-connected bilateral 
epididymitis, status post left hydrocelectomy and bilateral 
orchidopexy, recurrent left testicular torsion, is granted.



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


